DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 13, 18, and 21, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):

Claims 13, 18, 21; recites the limitation, “display unit displays...” [Line 3, 21, 23, 5, 2, 4].
Claims 13, 18,; recites the limitation, “display unit to display...” [Line 10, 15, 18, 2,].

Such claim limitation(s) is/are:
(i) “display unit” have a structure associated with it.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 13-14, 18-19, and 22, recites limitations that invoke 35 U.S.C. 112(f):
Claims 13, 18, ; recites the limitation, “input unit that accepts…” [Line 6, 22, 24, 5].
Claims 13, 18,; recites the limitation, “detection unit that detects …” [Line 8, 16, 19,3].
Claims 13,; recites the limitation, “display control unit that detects  ….” [Line 9, 14,].
Claims 13, 19,;
Claims 13, 18; recites the limitation, “display control unit causes….” [Line 15,18, 2,,].
Claims 14; recites the limitation, “display control unit …controls the  ….” [Line 2,].
Claims 19; recites the limitation, “display control unit sets  ….” [Line 6,].
Claim 22; recites the limitation, “notify unit notifies….” [Line 2,].

Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 13-14, 18-19, and 22:

(i) “input unit” (Fig. 1, #73. Paragraph [0052]- a input unit is describe as associated with the CPU 80 handles the display 73 as an input unit, causes images such as buttons, keys, or fields necessary for input to be displayed on the display unit 71 via the display driver 78, and inputs the position and strength of a touch of the user on the touch panel 72 in accordance with the display via the touch panel driver 76. (Wherein the input unit have a structure associated with it which is the display 73 with touch panel #72 control by the CPU #80.). Fig. 1, illustrates the input unit as a black box #73.

(ii) “detection unit” (Fig. 3, #82. Paragraph [0118]- a detection unit is describe as associated with a multi-axis sensor configured to detect an angle and an acceleration in the upward, downward, left, and right directions of the head, the setting unit may set the standard posture based on a first detection value for the angle from the multi-axis sensor, and the display control unit may set each of the first threshold value and the second threshold value individually for both the first detection value for the angle from the multi-axis sensor and a second detection value for the acceleration. (Wherein the detection unit have a structure associated with it which are multi-axis sensors.). Fig. 3, illustrates the sensor unit as a black box #82.

(iii) “display control unit” (Fig. 3, #70. Paragraph [0025, and 0048]- a display control unit is describe as associated with the control device 70 serves as an input unit, an input control unit, a setting unit, and a display control unit. Configuration of Control Device 70: Next, a configuration of the control device 70 that outputs various signals to the image display unit 20 will be described. FIG. 3 is a block diagram illustrating an internal configuration of the control device 70 and the image display unit 20. The control device 70 includes, in addition to the display 73 described above, a communication unit 75, a CPU 80, a touch panel driver 76, a display driver 78, an input/output interface (which will be abbreviated simply as an input/output I/F below) 79, and the like. Note that driving power of the control device 70 is supplied to each of the units from a battery which is not illustrated in the drawing. [0049]   The display 73 includes a display unit 71 that displays an image in full color and a touch panel 72 that detects the position and strength of the touch on the display unit 71 when a user touches the display unit 71 with his or her fingertip or the like. The display unit 71 is driven by the display driver 78 that receives a signal from the CPU 80. (Wherein the display control unit have a structure associated with it which is the CPU #80 and display driver #78.). Fig. 2, illustrates the display control unit as a black box #80 and #78.

(iv) “a setting unit” (Fig. 3, #70. Paragraph [0025, 0048, 0052, and 0062, 0065]- a setting unit is describe as associated with the control device 70 serves as an input unit, an input control unit, a setting unit, and a display control unit. Configuration of Control Device 70: Next, a configuration of the control device 70 that outputs various signals to the image display unit 20 will be described. FIG. 3 is a block diagram illustrating an internal configuration of the control device 70 and the image display unit 20. Next, the control device 70 sets a standard posture (step 5150). One of the methods may be configured such that a "standard posture setting button" is displayed on the display 73 of the control device 70 and the posture made when the user is pressing the button may be registered as a "standard posture". A standard posture may be registered using voice recognition or the like, instead of a button.  (Wherein the setting unit have a structure associated with it which is the button on display #73, and the CPU #80 in the control device #70.). Fig. 2, illustrates the mode change unit as a black box #73 and #80.

(iv) “notify unit” (Fig. 3, #70. Paragraph [0025, 0051, and 0121]- a notify unit is describe as associated with the control device 70 serves as an input unit, an input control unit, a setting unit, and a display control unit. The CPU 80 that controls each of the units includes a memory 85 and realizes functions of an operating system (which will be abbreviated simply as an OS).  In the display device, the input control unit may notify that the input is possible in one input mode among the plurality of input modes using sound or vibration. (Wherein the notify unit have a structure associated with it which is the CPU #80 in the control device #70.). Fig. 2, illustrates the mode change unit as a black box #80.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Reason for Allowance

Claims 13-24, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 03/07/2022 and a thorough search the closest prior arts KOBAYASHI (US 2018/0176547 A1), in view of CHOI et al. (US 2018/0157044 A1), and in further view of KIMURA et al. (US 2016/0103326 A1), and in further view of Kimura (US 2013/0241948 A1), and in further view of Hoffmann et al. (US 2009/0147993 A1), and in further view of OTO et al. (US 2016/0282619 A1), and in further view of TSUKAHARA et al. (US 2016/0018887 A1), and in further view of MAEDA et al. (US 20160034039 A1),  and in further view of Ishikawa et al. (US 20150049002 A1), and in further view of Stafford et al. (US 20110298829 A1), and in further view of SUGUHARA et al. (US 20210165484 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 13, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a setting unit that sets, as a standard posture, a posture of the head of the user when the display control unit detects the target object (wherein the setting unit have a structure associated with it which is the button on display #73, and the CPU #80 in the control device #70, the structure as described in applicant`s disclosure dated 01/29/2021 as in Fig. 3 and Paragraph [0025 0048, 0052, and 0062], based on the functional language since the term “setting unit that sets” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.), as claimed in claim 13. 

With regards to independent claim 23, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
setting, as a standard posture, a posture of the head of the user when the target object is detected as claimed in claim 23. 

With regards to independent claim 24, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
setting, as a standard posture, a posture of the head of the user when the target object is detected as claimed in claim 24. 


The dependent claim 14-22, are allowable as they are dependent on allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628